Case 4:14-cr-20350-TGB-MJH ECF No. 56 filed 08/19/20                  PageID.414       Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 4:14-CR-20350-TGB

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 CLEOPHAS JAMAR GIBBS, JR.,                              18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 4:14-cr-20350-TGB-MJH ECF No. 56 filed 08/19/20                PageID.415       Page 2 of 6



                    a release plan is established, appropriate travel arrangements are made,

                    and it is safe for the defendant to travel. There shall be no delay in

                    ensuring travel arrangements are made. If more than fourteen days are

                    needed to make appropriate travel arrangements and ensure the

                    defendant’s safe release, the parties shall immediately notify the court and

                    show cause why the stay should be extended; or

            տ       There being a verified residence and an appropriate release plan in place,

                    this order is stayed for up to fourteen days to make appropriate travel

                    arrangements and to ensure the defendant’s safe release. The defendant

                    shall be released as soon as appropriate travel arrangements are made and

                    it is safe for the defendant to travel. There shall be no delay in ensuring

                    travel arrangements are made. If more than fourteen days are needed to

                    make appropriate travel arrangements and ensure the defendant’s safe

                    release, then the parties shall immediately notify the court and show cause

                    why the stay should be extended.

     տ The defendant must provide the complete address where the defendant will reside

     upon release to the probation office in the district where they will be released because it

     was not included in the motion for sentence reduction.

     տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

     տ probation or տ supervised release of ________ months (not to exceed the unserved

     portion of the original term of imprisonment).

            տ The defendant’s previously imposed conditions of supervised release apply to

            the “special term” of supervision; or


                                               2
Case 4:14-cr-20350-TGB-MJH ECF No. 56 filed 08/19/20                   PageID.416      Page 3 of 6



               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ
✔ DENIED after complete review of the motion on the merits.


տ
✔ FACTORS CONSIDERED (Optional)

See addendum.




                                                 3
Case 4:14-cr-20350-TGB-MJH ECF No. 56 filed 08/19/20                PageID.417      Page 4 of 6




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    August 19, 2020




                                                4
Case 4:14-cr-20350-TGB-MJH ECF No. 56 filed 08/19/20   PageID.418   Page 5 of 6




                               ADDENDUM
                      CONTINUED FROM PAGE 3
As an initial matter, the Court finds that Mr. Gibbs has exhausted his
administrative remedies. See ECF No. 46, PageID.276-77; United States
v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).
But the Court concludes that extraordinary and compelling reasons do
not support release in this case. Mr. Gibbs does not suffer from any
medical conditions that create a higher risk for contracting a serious case
of COVID. He is recovered from his pneumonia; whether or not it was
from COVID is unclear, but it is no longer a condition from which he
currently suffers. Though he is a life-long smoker of marijuana, the CDC
has not addressed marijuana smoking, and has only concluded that
tobacco smoking “may” increase one’s risk of serious illness. See People
with Certain Medical Conditions, Centers for Disease Control and
Prevention,https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last updated July 17,
2020). Thus, considering his medical conditions, Mr. Gibbs does not meet
the extraordinary and compelling standard. See United States v. Peaks,
No. 16-20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020) (stating
that “a generalized risk of contracting COVID-19 and potentially
developing the more severe symptoms is not akin to the type of
‘extraordinary and compelling reasons’ justifying compassionate release
identified by the Sentencing Commission”). While Mr. Gibbs is
incarcerated at FCI Elkton, a facility that has grappled with rampant
COVID-19 infections, see Wilson v. Williams, 961 F.3d 829, 845-46 (6th
Cir. 2020), he does not have the underlying health issues that would put
him at an increased risk of serious illness. See United States v. Bridges,
No. 14-200007, at *4 (E.D. Mich. May 20, 2020) (Cox, J.) (denying
compassionate release for defendant incarcerated at FCI Elkton with no
underling medical conditions). Further, as of August 19, 2020, FCI
Elkton currently has only two active cases among prisoners and two
among staff, with 982 prisoners having recovered after testing positive
and (seemingly) almost all 2,150 prisoners having been tested. See
https://www.bop.gov/coronavirus (updated daily).
Case 4:14-cr-20350-TGB-MJH ECF No. 56 filed 08/19/20   PageID.419   Page 6 of 6




The Court also has concerns that Mr. Gibbs’ release at this time would
pose a danger to the community. Mr. Gibbs’ underlying offense is a
violent crime involving a firearm that was used in a robbery, and he also
has a criminal history involving firearms. See United States v. Knight,
No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020) (denying
compassionate release, in part, because the defendant’s convictions for
drug trafficking and possession of an AK-47 as a convicted felon showed
that he posed a danger to the community).
Considering the 18 U.S.C. § 3553 factors, the key fact weighing in Mr.
Gibbs’ favor is that he does not have very much time left on his
sentence. The Court recognizes that with a May 2021 release date, Mr.
Gibbs will be released soon in any event. But basing compassionate
release on this factor alone would not be appropriate. For every prisoner,
the purposes of sentencing are likely to have been nearly accomplished
when the sentence is almost completed—but that in and of itself does not
support compassionate release when the other bases are lacking, as they
are here.
Having considered all of the above factors, release is not appropriate.
